464 P.2d 318 (1970)
In re Complaint As to the Conduct of Evelyn N. SCOTT, Accused.
Supreme Court of Oregon, In Banc.
Submitted on the Record December 17, 1969.
Decided January 28, 1970.
John B. Fenner, Corvallis, for accused.
Ronald D. Thom and Frank P. Santos, Oregon City, for Oregon State Bar.
Before PERRY, C.J., and McALLISTER, SLOAN, O'CONNELL, GOODWIN,[*] DENECKE and HOLMAN, JJ.
PER CURIAM.
This proceeding involves petitioner's use of her notary public commission to acknowledge the execution of a document when the person who signed the document did not appear before her when the document was executed. Mrs. Scott candidly admits that she did so. Even though the evidence is convincing that she was innocent of any ulterior motives or purposes this is conduct that cannot go unnoticed. In re Walter, 1967, 247 Or. 13, 427 P.2d 96. This is, therefore, a reprimand.
NOTES
[*]  GOODWIN, J., resigned December 19, 1969.